—Judgment unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that the jury verdict does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Contrary to plaintiff’s contention, Supreme Court properly determined the present value of future damages in excess of $250,000 as of the date of the jury verdict and awarded interest on the present value of the excess future *807damages as of the date of the determination of liability (see generally, Rohring v City of Niagara Falls, 84 NY2d 60). (Appeals from Judgment of Supreme Court, Erie County, Whelan, J. — Negligence.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Scudder, JJ.